DETAILED ACTION
Response to Remarks/Amendments
Drawing objections and claim objections are withdrawn due to amendments by the Applicant.
Applicant's amendments to the claim has overcome claim rejections made under 35 USC 102.  Amended claims 1 and 2 have been amended to note that a die is used to generate a recessed groove 17 on the opposite surface of the plate material and then a protrusion 19 at an end of the collar is plastically flowed into the recessed groove, thereby fixing the nut and the collar to both surfaces of the plate.  Claims 3 and 4 have been amended to note that the collar is a member fixed to the plate in order to secure a distance between the plate/panel and a neighboring other member.  These claim amendments overcome the closest prior art Shinjo.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with JOSEPH A. ZENNAMO (REG NO 71579) on March 23, 2021.

The application has been amended as follows:
Amend claims 3-6 to the following final form:

	Claim 3.	An attachment structure of a nut and a collar and a plate material, comprising the plate material, the nut caulked and fixed to one surface of the plate material, and the collar fixed to an opposite surface of the plate material, wherein the collar is a member fixed to the plate material in order to secure a distance between the plate material and a neighboring other member and the collar has a protrusion that is plastically flowed into a recessed groove formed on a periphery of an inner cylinder of the nut.

	Claim 4.	An attachment structure of a pierce nut and a collar and a metal panel, comprising the metal panel, the pierce nut caulked and fixed to one surface of the metal panel, and the collar fixed to an opposite surface of the metal panel, the collar including an annular protrusion at an end of the collar, wherein the collar is a member fixed to the metal panel in order to secure a distance between the metal panel and a neighboring other member and the annular protrusion is plastically flowed into an annular recessed groove formed on a periphery of an inner cylinder of the pierce nut.

Claim 5.	The attachment structure of the nut and the collar and the plate material according to claim 3, wherein the nut has a female screw thread and includes the inner cylinder and an outer cylinder on an end face of a main body of the nut, wherein a recess into which the plate material flows is formed between the inner cylinder and the outer cylinder, and the recessed groove is formed on the periphery of the inner cylinder of the nut.

	Claim 6.	The attachment structure of the pierce nut and the collar and the metal panel according to claim 4, wherein the pierce nut has a female screw thread and includes the inner cylinder and an outer cylinder on an end face of a main body of the pierce nut, wherein a recess into which the metal panel flows is formed between the inner cylinder and the outer cylinder, and the annular recessed groove is formed on the periphery of the inner cylinder of the pierce nut.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Prior art (Shinjo, US 2005/0180838A1) shows a pierce nut that is assembled onto a panel using a caulking die 16. The pierce nut 1 is caulked/fixed to the panel 11 when the die 16 deforms the panel into a recess located on the bottom face of the pierce nut. Although prior art shows the installation tool (die) in the recessed groove that deforms the panel into a recessed groove of the nut, the amended claims 1 and 2 overcomes Shinjo by requiring a die as well as a collar that is caulked/fixed to the panel.  The die is a tool that 
Prior art fails to teach (either through one reference or using multiple reference that can be combined), a pierce nut caulked/fixed to one side of the panel using a die and a collar that is fixed to the opposite side of the panel by press-fitting a protrusion on the collar into the recessed groove formed into the plate material. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT S DHILLON whose telephone number is (571)270-1791.  The examiner can normally be reached on M-F 0700-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D. Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        


/AMIT SINGH DHILLON/Examiner, Art Unit 3677